              Case 17-01393-RAM   Doc 149   Filed 12/28/18   Page 1 of 4




       ORDERED in the Southern District of Florida on December 28, 2018.




                                                    Robert A. Mark, Judge
                                                    United States Bankruptcy Court
_____________________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                        )
  In re:                                )       Case No. 15-17570-BKC-RAM
                                        )
  JADE WINDS ASSOCIATION, INC.,         )       Chapter 11
                                        )
          Debtor.                       )
                                        )
                                        )
  JADE WINDS ASSOCIATION, INC.,         )
                                        )
          Plaintiff,                    )
                                        )
  v.                                    )       Adv. No. 17-01393-BKC-RAM-A
                                        )
  FIRSTSERVICE RESIDENTIAL              )
  FLORIDA, INC.,                        )
                                        )
          Defendant.                    )
                                        )

            ORDER GRANTING IN PART PLAINTIFF’S MOTION TO QUASH

          The Court conducted a hearing on December 20, 2018, on Jade

  Winds’ Motion to Quash Reissued Subpoenas to its Attorneys and for
           Case 17-01393-RAM     Doc 149      Filed 12/28/18   Page 2 of 4



Protective Order (the “Motion to Quash”) [DE #124].                  The Plaintiff

seeks to quash subpoenas served on its former counsel, Toyne,

Schimmel & Alonso, P.A. (“Toyne”) and on Swimmer & Molder, PL

(“Molder”).     Copies of the subpoenas are attached as Exhibit 1 to

the Motion to Quash.        The primary issue is whether the subpoenas

should be quashed because they request privileged documents or

enforced with Toyne and Molder obligated to prepare privilege logs

for all privileged communications.

     The Court has reviewed the record, including the subpoenas,

the Motion to Quash, and Defendant’s Response in Opposition to

[the Motion to Quash] [DE #139].              The Court has also considered

the agreement of counsel as to several of the requests and the

arguments of counsel on the remaining disputed issues, and has

reviewed applicable law.         It is –

     ORDERED as follows:

     1.      The Motion to Quash is granted, in part, and denied, in

part, as set forth in this Order.

     2.      The production of documents is limited to the years 2009

to 2014.

     3.      The   Motion   to   Quash   is     denied    with    respect    to   the

documents described in paragraphs B, C, and E through P of the

subpoenas.     These requests describe communications between the law



                                         2
          Case 17-01393-RAM   Doc 149   Filed 12/28/18   Page 3 of 4



firms and third parties and therefore do not seek privileged

communications.

     4.   The Defendant has withdrawn the request in paragraph Q.

     5.   Paragraphs    V     through   GGG     request      documents   and

communications relating to various issues including issues framed

in allegations in the complaint.        The Motion to Quash is denied

as to all non-privileged documents and communications described in

these paragraphs.      To be clear, non-privileged documents and

communications include letters and emails between the Plaintiff

and Toyne or Molder if copies of the letters or emails were sent

to third parties.   If Toyne or Molder are uncertain about whether

the attorney-client privilege was waived based on the identity of

the third party who received a copy, the document or communication

shall be described in a privilege log.

     6.   As to paragraphs A, D and V through GGG of the subpoenas,

the Motion to Quash is granted to the extent that the Defendant

requests that Toyne or Molder prepare a privilege log for letters

or emails that were solely between counsel and the Plaintiff or

board member(s) of the Plaintiff.

     7.   The Motion to Quash is granted as to paragraph R of the

subpoenas except for the actual invoices.

     8.   The Motion to Quash is granted as to paragraphs S and T



                                    3
           Case 17-01393-RAM   Doc 149   Filed 12/28/18   Page 4 of 4



of the subpoenas.

     9.    Deadlines relating to further production in response to

the Molder subpoena are set forth in this Court’s separate Order

Granting in Part Defendant’s Motion to Compel.

     10.   Toyne shall respond to the subpoena, subject to the

limitations in this Order, by January 25, 2018.

                                   ###

Copies Furnished To:
Daniel F. Blonsky, Esq.
Kristopher E. Pearson, Esq.




                                     4
